Citation Nr: 0615662	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-24 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial rating for right knee 
fracture residuals, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial compensable rating for scar 
residuals of the scrotum.

3.  Entitlement to an increased initial rating for a low back 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for infertility 
secondary to trauma.

5.  Entitlement to service connection for left hip pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from August 1998 to November 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and an August 2003 decision of the 
New York, New York, RO.  The veteran perfected an appeal of 
the determinations listed on the cover page.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's right knee fracture residuals manifest with 
pain and limitation of flexion to 95 degrees or better, 
resulting in slight to moderate functional limitations.

3.  The preponderance of the competent medical evidence of 
record shows the scar of the scrotum to be tender; a deep 
scar at least 39 square centimeters (cm) in area has not been 
more nearly approximated.

4.  The veteran's low back disorder manifests with pain on 
motion and tenderness over the paravertebral muscles.  

5.  The preponderance of the probative evidence indicates 
that an infertility disorder is not currently shown.

6.  The preponderance of the probative evidence indicates 
that a status post-operative bone fragment of the left 
ischial tuberosity, claimed as left hip pain, was shown 
during service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor , the requirements for an initial rating of 20 percent, 
but no higher, for right knee fracture residuals have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2005).

2.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for an initial rating of 10 percent, 
but no more, for scar residual, scrotum, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7804 (2002 & 2005).

3.  The requirements for an initial rating in excess of 10 
percent for a low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2002), Diagnostic Code 5237 (2005).

4.  An infertility disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

5.  Status post-operative bone fragment of the left ischial 
tuberosity, claimed as left hip pain, was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in September 2002 and December 2003 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection and increased ratings, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the August 2003 Statement of the 
Case (SOC), and the August 2004 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, including the criteria for a 
higher rating for the claimed conditions, as well as the 
reasons for the determinations made regarding his claim, to 
include the rating criteria applicable to his disabilities.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.    

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In fact, the veteran's September 
2003 letter makes it clear that he understands the 
requirements for the benefits he seeks.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
service medical records, VA medical records, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2005); see also 38 C.F.R. § 4.45 (2005).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulatory change specifically 
permits retroactive application.  38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000).


Right Knee  

The veteran was involved in a motorcycle accident in June 
2001 while in active service.  He was released from active 
service after completion of his treatment and rehabilitation.  
Service connection for the right knee disability was 
established by the January 2002 rating decision, with a 10 
percent evaluation assigned effective November 19, 2001.  

As an initial matter, the veteran was also awarded service 
connection for a right femur fracture, evaluated as 30 
percent disabling.  Thus, any symptomatology related to the 
right femur fracture cannot be considered in evaluating the 
right knee disability.  38 C.F.R. § 4.14 (2005) (the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).  

The RO has rated the veteran's right knee disability 
analogously to impairment of the tibia and fibula.  Malunion 
of the tibia and fibula of either lower extremity warrants a 
20 percent rating when the disability results in moderate 
knee disability.  A 30 percent evaluation requires that the 
malunion produce marked knee disability.  Nonunion of the 
tibia and fibula of either lower extremity warrants a 
40 percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

Applicable rating criteria also provide evaluations for 
limitation of motion.  Limitation of flexion of the leg to 45 
degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The evidence in this case includes a November 2001 
examination report which reflected that the veteran presented 
on crutches.  He demonstrated 75 percent weight bearing on 
the right lower extremity with a lateral swing gait.  
Physical examination revealed the veteran's knees to have 
full range of motion, with retropatellar crepitus in the 
right knee.  X-ray of the right knee showed osteopenia of the 
bones of the right knee.  There was no joint space effusion 
or significant joint space narrowing within the medial or 
lateral tibiofemoral compartments.  The examiner rendered a 
diagnosis of open osteochrondral fracture of the right knee 
in acute rehabilitation phase.  Pain assessment at the end of 
December 2001 was 2 out of 10.  A January 2002 treatment 
entry noted the veteran with no significant complaints of 
pain.  He reportedly walked with a mild limp.

A February 2002 physical therapy note reflects that the 
veteran assessed his pain in his thigh, symphisis pubis, 
right knee and low back as 6/10.  Average range of motion of 
the right knee was within normal limits, but the therapist 
noted that it was seven degrees less than the left knee.  He 
participated in therapeutic exercises to the right lower 
extremity and had no complaints.  The March 2002 physical 
therapy note reflects that his pain was down to 3/10, and he 
was able to use six pounds of weight for straight leg raising 
and his right knee.  The right knee still exhibited normal 
range of motion in May 2002, and the veteran's pain was down 
to 1/10.  In December 2002, however, he complained of 
increased right knee and back pain due to an abnormal gait.

A February 2003 orthopedic follow-up reflects that the 
veteran complained of pain over the fracture site of his 
right knee.  He was employed full time at a VA RO, and his 
work entailed prolonged standing.  Physical examination 
revealed good range of motion.

The May 2003 examination report reflects that the veteran 
complained of pain, stiffness, and weakness.  He reported 
daily flare-ups of the right knee at the end of the day which 
lasted two to six hours.  He related that he did not use 
crutches, braces, or a cane.  Physical examination revealed 
range of motion of 0 to 105 degrees, with pain beginning at 
100 degrees.  The medial and lateral collateral ligaments and 
the anterior and posterior cruciate ligaments were stable and 
normal.  McMurray's was negative.  Repetitive flexion and 
extension showed no change.

The July 2004 examination report reflects that the veteran's 
muscles were tested with resisted knee flexion, and they 
revealed normal strength.

The November 2004 examination report reflects that the 
veteran related that prolonged standing or walking of 30 
minutes caused pain.  He also reported stiffness and weakness 
but denied any episodes of locking.  Physical examination 
revealed range of motion of 0 to 95 degrees with pain and 
crepitus.  There was no additional loss of range of motion on 
repetitive use.  There was no evidence of instability or 
patellar or meniscus abnormality.  The examiner opined that 
the level of disability, after considering factors such as 
pain, weakness, and flare-ups as moderate.

Upon review of the evidence, the Board finds that the 
veteran's right knee disability, when considering his 
complaints of pain and other objective findings during the 
course of the appeal, has ranged from more than slight to 
moderate in degree.  Resolving all doubt in favor of the 
veteran, the Board finds that a 20 percent rating, but no 
greater, is warranted for the right knee disability since the 
inception of the claim.  

A higher rating is not warranted as the evidence does not 
show marked disability in the right knee, even when 
considering the subjective complaints of pain and stiffness.  
In this regard, flexion of the right knee is at worst 95 
degrees, and his extension has been normal throughout the 
course of the claim.  Such findings do not warrant an 
evaluation in excess of the 20 percent being assigned.  
Moreover, there is no evidence of instability.  Thus, an 
increased rating under Diagnostic Code 5257 in not warranted.  
Finally, as there is no instability or subluxation, nor 
limitation of extension, separate ratings are not for 
application under VAOPGCPREC 23-97, VAOPGCPREC 9-98, or 
VAOPGCPREC 9-04.


Low Back

The rating criteria for spine disorders were changed twice 
after the veteran's claim was received.  In light of the fact 
that the competent medical evidence of record does not show 
the veteran to have manifested any disc or neurologic 
symptomatology, however, only the most recent change 
effective September 26, 2003, has potential impact on his 
claim.

The August 2003 SOC established service connection for the 
veteran's low back strain as secondary to the right femur 
fracture, with a 10 percent evaluation assigned effective 
November 19, 2001, under Diagnostic Code 5295.  

The rating criteria in effect at the time the veteran's claim 
was received provided that severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warranted an evaluation of 40 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (in effect prior to September 
26, 2003).  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position warranted an evaluation of 20 percent.  Id.  
Characteristic pain on motion warranted an evaluation of 10 
percent.  Id.

The prior criteria also provided evaluations for limitation 
of motion.  Severe limitation of motion of the lumbar spine 
warranted an evaluation of 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Id.  Mild limitation 
of motion warranted an evaluation of 10 percent.  Id.

The November 2001 examination report reflects that physical 
examination revealed normal range of motion in the lumbar 
spine without focal tenderness.  X-ray of the lumbar spine 
was read as showing a normal lumbar spine.  

At the May 2003 examination, he related that, after he 
started to walk during the initial phase of his 
rehabilitation, he developed gradual onset of pain.  At the 
examination, he related that the pain was in the small of his 
back.  He described flare-ups which occurred once a week and 
lasted two to six hours.  He had not been prescribed bedrest 
by a medical provider, and he took Diclofenac.

Physical examination revealed no significant abnormality of 
color, deformity, swelling, or atrophy.  Palpation of the 
lumbosacral spine elicited no abnormal temperature, crepitus, 
or swelling.  There was tenderness over the paravertebral 
muscles.  Range of motion on forward flexion was 0 to 80 
degrees with pain from 30 degrees and extension to 30 
degrees, with pain from 20 degrees.  Left and right side 
bending was to 30 degrees, and left and right rotation was to 
35 degrees.  Straight leg raising was to 90 degrees 
bilaterally, and sensory was grossly normal to light touch.  
The examiner diagnosed a low back strain.

The Board finds that the evidence of record shows the 
veteran's low back disorder to have more nearly approximated 
a 10 percent evaluation for the entire appeal period.  
38 C.F.R. § 4.7.  The examination reports reflect that the 
veteran's primary complaint was of pain.  While on VA 
examination he reported pain beginning at 30 degrees forward 
flexion, there were no objective findings to support such 
complaints.  He was able to flex to 80 degrees, and to do 
straight leg raises to 90 degrees.  There were no muscle 
spasms noted on the examination, and he was able to heel and 
toe walk.  Repetitive flexing and extending testing for pain, 
weakness, fatigability, and coordination showed no change.  

Thus, the Board finds that a higher evaluation was not more 
nearly approximated, as there is no evidence of muscle spasms 
on extreme forward bending or loss of lateral motion, 
neurologic symptomatology, or moderate limitation of motion 
of the lumbar spine.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Codes 5292, 5295.

The current rating criteria provide that forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, warrants an evaluation of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour, or vertebral body fracture with 
loss of 50 percent or more of the height, warrants an 
evaluation of 10 percent.  Id.

The evidence of record shows that the veteran's low back 
disorder also more nearly approximates a 10 percent 
evaluation under the current criteria.  38 C.F.R. § 4.7.  A 
higher evaluation is not more nearly approximated, as the 
veteran's range of motion on forward flexion is greater than 
60 degrees and his combined range of motion, at 240 degrees, 
is greater than 120 degrees.  As noted above, although he 
complained of pain beginning at 30 degrees, such was not 
supported by objective findings, and his full range of motion 
was 80 degrees forward flexion and 90 degrees on straight leg 
raising.  

Thus, the Board finds that the veteran's low back disorder 
has more nearly approximated a 10 percent evaluation for the 
entire appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2002), Diagnostic Code 
5237 (2005).

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's low back disorder more nearly 
approximates a 10 percent evaluation, and that 10 percent 
adequately compensates him for his functional loss due to 
pain and limitation of motion of his low back.


Scrotum Scar  

The rating criteria for skin disorders were changed, 
effective August 30, 2002.  See 67 Fed. Reg. 49, 596 (July 
31, 2002).  The evidence of record, however, shows the change 
not to impact the veteran's claim.  A superficial scar 
painful on examination is evaluated at 10 percent under both 
the prior and current criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (in effect prior to August 30, 2002), 
Diagnostic Code 7804 (2005).  The current criteria define a 
superficial scar as one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7804, Note (1).  A zero percent evaluation may be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The November 2001 examination report reflects that 
observation of the veteran's scrotum revealed a 6 cm linear 
scar on the retroscrotal area.  At the May 2003 examination, 
he related that the scrotal scar was slightly itchy and 
irritating.  Physical examination revealed a Y-shaped scar on 
the right side of the scrotum, which was 18 cm in length with 
one portion of the Y being 3 cm in length.  It was slightly 
hypopigmented and was minimally tender to palpation.  There 
was no subcutaneous tissue loss, ulceration, drainage, or 
keloid formation.

On the left side of the scrotum was a 7 cm scar which was 
slightly hypopigmented but not significantly tender to 
palpation.  There was no subcutaneous tissue loss, oozing, 
draining, or ulceration.

The May 2003 examination report reflects that the examiner 
described the veteran's scrotum scar on his retroscrotal area 
as minimally tender on examination, and the one on the left 
side of the scrotum as not significantly tender.  

In light of the fact that there must have been some objective 
manifestation of pain during the examinations, the Board will 
accord the veteran the benefit of the doubt and find that his 
scrotum scar more nearly approximates a 10 percent evaluation 
since the inception of the claim.  38 C.F.R. § 4.7.

The Board finds that the competent medical evidence of record 
does not show a higher evaluation to have been more nearly 
approximated.  None of the medical evidence shows the scrotum 
scar to be a deep scar, which is one associated with 
underlying soft tissue damage, 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (2) (2005); nor does the scar exceeds 39 
square cm in area.  Id., Note (1).




Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for a disability which is proximately due, the result of, or 
aggravated by a service-connected injury or disease.  
38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Infertility  

The veteran sustained a scrotal skin avulsion injury in the 
accident.  The service medical records reflect that, in 
October 2001, prior to his separation from active service, he 
presented with concern for his fertility due to the prior 
scrotal trauma.  Physical examination revealed both testes to 
be fully descended, right greater than left and no palpable 
defects.  The examiner assessed rule-out infertility 
secondary to trauma.  The October 2001 test results reflect 
that the veteran's sperm test was interpreted as showing a 
fertile specimen.

The October 2001 physical examination at separation noted a 
scrotal scar, but the veteran's testicular and endocrine 
system were assessed as normal.

While a VA treatment note reflects an entry of rule out 
infertility, but the note does not reflect that the examiner 
was aware of the results of the October 2001 in-service sperm 
analysis.  The Board notes no subsequent medical evidence 
which contradicts that test.  Thus, there is no competent 
medical evidence that the veteran is infertile.  Further, 
there is no evidence of loss of use of the testicles or 
erectile dysfunction related to service.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In the absence of competent medical evidence of infertility, 
or other loss of use of a creative organ, service connection 
for infertility is denied.  

Left Hip 

The veteran asserts that he developed a left hip disorder due 
to service or to his other injuries.  

The October 2001 VA examination, performed prior to the 
veteran's discharge from service, noted the veteran 
complaining of a bulging sensation on the left ischial 
tuberosity which causes pain when he sits. 

In September 2003, the veteran underwent surgery to remove an 
impinging bone fragment at the left ischial tuberosity. 

On the July 2004 VA examination, the examiner opined that the 
left hip was normal.  However, he opined that the veteran's 
left hip-buttock condition was not related to his right femur 
fracture, but was its own entity which started at the time of 
the motor vehicle accident, at least as based on the 
veteran's subjective history.

In the veteran's September 2003 substantive appeal, he 
clarified his left hip claim to specifically refer to a 
"bone chunk fused to the inner pubic area, which is the 
cause of the pain."  

Upon consideration of all of the evidence, and after 
resolving all doubt in favor of the veteran, the Board finds 
that service connection for a status post-operative bone 
fragment of the left ischial tuberosity, claimed as left hip 
pain, is granted.  


ORDER

Entitlement to an initial rating of 20 percent for right knee 
fracture residuals is granted, subject to the regulations 
applicable to the payment of monetary benefits.

Entitlement to an initial evaluation not to exceed 10 percent 
for scar residuals of the scrotum is granted, subject to the 
law and regulations governing the award of monetary benefits.

Entitlement to an increased initial rating in excess of 10 
percent for a low back disorder is denied.

Entitlement to service connection for infertility secondary 
to trauma is denied.

Entitlement to service connection for a status post-operative 
bone fragment of the left ischial tuberosity, claimed as left 
hip pain, is granted, subject to the regulations applicable 
to the payment of monetary benefits.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


